Citation Nr: 1335992	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-22 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 10, 2010. 

2.  Entitlement to a staged rating in excess of 50 percent for PTSD from September 10, 2010 to July 8, 2013. 

3.  Entitlement to a staged rating in excess of 70 percent for PTSD from July 8, 2013.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  His DD Form 214 reflects that he had service in the Vietnam and that he was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
In the October 2009 rating decision on appeal, the RO granted service connection and assigned an initial noncompensable rating for PTSD, pursuant to Diagnostic Code 9411, effective December 4, 2008.  In June 2010, the RO increased the Veteran's rating for PTSD to 30 percent, effective from December 4, 2008.  In June 2011, the RO increased the Veteran's rating for PTSD to 50 percent, effective from September 10, 2010.  A September 2013 rating decision increased the Veteran's rating for PTSD to 70 percent, effective from July 8, 2013.  The Veteran claims that the 30 percent rating prior to September 10, 2010, the 50 percent rating prior to July 8, 2013, and the 70 percent rating thereafter do not accurately depict the severity of his condition for those time frames. 

The Veteran's claims were remanded by the Board in February 2013 and May 2013.  The Board notes that the agency of original jurisdiction complied with the Board remands and obtained the Veteran's VA medical records, Social Security Administration records and private medical records.  Furthermore, in compliance with the May 2013 Board remand, the Veteran was provided a new VA medical examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 10, 2010, the Veteran's PTSD symptoms included some social isolation, occasional thoughts of suicide, and depression. 

2.  Prior to July 8, 2013, the Veteran's PTSD has reflected moderate symptomatology, and has not shown such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

3.  The evidence of record indicates that the Veteran's PTSD symptoms have not, at any time during the appeal, included total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

CONCLUSIONS OF LAW

1.  Prior to September 10, 2010, the criteria for a 50 percent rating for PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013). 

2.  From September 10, 2010 to July 8, 2013, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013). 

3.  From July 8, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluations assigned following the grant of service connection.  In such cases, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The record reflects that the Veteran's service treatment records, VA medical records and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  He has submitted statements in support of his claim from his private physician and from his spouse.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

With respect to a May 2012 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the Veterans Law Judge discussed the issue on appeal.  Information was obtained from the Veteran regarding the extent and frequency of his PTSD symptoms.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  The discussion during the hearing did reveal that the Veteran would soon be receiving additional VA treatment for his PTSD.  Subsequently, copies of the new VA treatment records were obtained and considered.  The discussion during the hearing did not reveal any additional evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 9411 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes); see also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

III.  History

On initial VA mental health assessment in February 2009, the Veteran was neat and clean, and he was depressed.  He reported hearing things and vivid flashbacks.  He complained of poor sleep.  The Veteran denied suicidal or homicidal ideation.  The diagnoses were PTSD and major depression and the global assessment of functioning (GAF) was noted to be 56, reflecting moderate symptoms.

On VA examination in September 2009, the Veteran reported trouble getting to sleep and staying asleep.  He reported nightmares, intrusive thoughts, anxiety and hypervigilance.  He noted that he was more depressed than he used to be.  He stated that his symptoms had been worse since his retirement because he was less busy and he experienced more pain.  He stated that he occasionally had passive thoughts of wishing he were dead, but he had no active suicidal ideation or intent.  Examination revealed that the Veteran acknowledged no symptoms that could be considered psychotic in nature, though he did admit to hypervigilance that sometimes led him to "hear things that others can't."  He also demonstrated some guarded and suspicious thinking that bordered on paranoia, but fell short of frank psychotic thinking.  Psychological testing revealed considerable problems with depression and anxious arousal.  The examiner noted that prior to his retirement, the Veteran functioned occupationally at a fairly high level.  It appeared that his PTSD symptoms primarily affected his family and social life, and that the Veteran chose to work hard and support his family as a way of coping with his symptoms.  It appeared that the Veteran experienced some reduced reliability and success in his private and social life even while performing well occupationally.  The examiner stated that the Veteran's symptoms of PTSD and depression had worsened when he retired from work.  The diagnoses were PTSD and mood disorder secondary to general medical condition.  The Veteran's GAF was noted to be 57.  

In a July 2010 statement, the Veteran's wife reported that the Veteran's PTSD had gotten worse since his retirement.  She noted that the Veteran has nightmares with yelling/screaming, kicking and hitting at least two times a week.  She stated that any time there are gunshots or fireworks, the Veteran hides in the closet or under the bed.  She noted that the Veteran had become suicidal and would not socialize with anyone who came to their home.

A February 2011 VA counseling note indicates that the Veteran reported severe nightmares.  He denied suicidal ideation.  The assessment was chronic PTSD and severe major depressive disorder, without psychosis.

On VA examination in May 2011, the examiner noted that the Veteran's report of "hearing things" appeared to be primarily a function of hypervigilance and concerns about hearing potentially dangerous noises, rather than a frank psychotic process.  Eye contact was guarded.  There were some passive suicidal thoughts, but the Veteran denied any active suicidal ideation or planning.  He had experienced increasing motivational difficulties regarding his personal hygiene and other basic activities of daily living.  The Veteran reported occasional panic attacks.  He stated that his sleep continued to be poor.  The Veteran complained of persistent reexperiencing, significant emotional numbness, avoidance, and hyperarousal.  The diagnoses included PTSD and mood disorder secondary to general medical condition, arthritis.  GAF was noted to be 51.  The examiner noted that the evidence suggested that the Veteran may have underreported symptoms during the course of his initial VA examination in September 2009 and, moreover, he also has experienced an exacerbation of PTSD symptomatology and related depression over the past one to one and a half years.  The examiner noted that since retiring the Veteran had experienced increasing depression, increasing difficulties with motivation, decreasing social interaction with family and friends, and continued significant sleep impairment, primarily due to PTSD.  The examiner opined that it was at least as likely as not the Veteran had experienced a decrease in overall psychosocial functioning relative to his most recent rating decision in June 2010 and since his most recent VA psychiatric examination in 2009.  The examiner found evidence of reduced reliability and productivity due to PTSD signs and symptoms, particularly disturbances of mood and motivation and difficulty in establishing and maintaining effective social relationships.  The Veteran and his wife indicated that the Veteran had attempted to attend events at the American Legion over the past 1.5 years, but had completely discontinued this.  The Veteran indicated that this was characteristic of a thoroughgoing disinclination to interact socially and to shut everyone off.

In May 2012, the Veteran testified that he lost his first wife through divorce because of his PTSD.  He stated that he had fenced in his property and put up visual cameras all over his house.  He said that he had put up warning signs to tell people that they are not welcome.

The Veteran's private treatment records include an October 2012 treatment record in which the Veteran's wife noted that the Veteran had become more irritable.  The Veteran reported that he was bothered with ongoing insomnia.  In March 2013, the private physician noted that the Veteran's affect was mildly flattened.  In a March 2013 letter, the Veteran's private physician stated that the Veteran had struggled with fairly profound depression the entire time he had known the Veteran.  He stated that the Veteran was inclined to be fairly stoic and did not open up a lot and talk about it.  He noted that the Veteran was always polite and cooperative in conversation.  He reported that the Veteran had ongoing nightmares since returning from Vietnam and that he was persistently hypervigilant and reactive to certain situations and sounds like gunfire.

The Veteran submitted a March 2013 letter from his wife.  She noted that the Veteran had no friends, he did not adapt at all to stressful situations, and he had shut down for days at a time.   She reported that he had thoughts of suicide.  She further asserted that the Veteran could not hold a job.  

A March 2013 VA mental status examination report notes that the Veteran was seen for anxiety and depression, complicated by health problems, insomnia, restless legs and chronic pain.  The Veteran reported that his mood was down more often than not.  He reported poor motivation, procrastination, avoidance, irritability, and being easily annoyed, intolerant, and impatient of others.  He denied suicidal/homicidal ideation and denied psychosis.  Examination revealed that the Veteran was fairly groomed, had good eye contact, and had normal speech.  He had moderate severity of mixed dysphoria or chronic anxiety and depression.  His affect was congruent to mood, with a cooperative disposition.  The Veteran was goal-directed and there were no loose associations.  The Veteran's memory was intact, though subjectively suboptimal.  The Veteran's insight and judgment were adequate.  The examiner thought that the Veteran needed therapy to improve coping strategies/skills for blocking obsessive aggressive thoughts and reliving past regrets/guilt.  The Veteran's GAF was noted to be 56.

On VA psychiatric examination in July 2013, the Veteran reported passive suicidal ideation with no plan or intent.  He reported intrusive thoughts.  He stated that he experienced panic attacks about two or three times a month.  He avoided going out in public in order to avoid experiencing anxiety.  The Veteran's irritability and anger were fairly pervasive, but the Veteran had no intention of physically harming others.  He reported frequent verbal altercations in public.  

The examiner noted that the Veteran was fully independent in his activities of daily living.  The Veteran maintained his yard and property.  He and his wife enjoyed going out to eat and to the movies.  They also enjoyed going for four to six hour drives on weekends.  The Veteran attended church about once a month, but no longer went to the VFW.  The Veteran stated that most of his friends were deceased and he spent most of his time with his wife.  The examiner attributed the Veteran's anxiety, suspiciousness, panic attacks, sleep impairment, difficulty in relationships, and difficulty adapting to stress to the Veteran's PTSD.  She also noted that the Veteran had depressed mood, disturbance in motivation/mood, and suicidal ideation which she attributed to the Veteran's depression.  The examiner stated that the Veteran remained capable of completing simple and complex tasks.  His concentration, persistence, and pace could be expected to be moderately impaired in a work setting secondary to the Veteran's PTSD and depressive symptoms.  She opined that the Veteran would experience severe impairment in his ability to consistently and reliably interact appropriately with the public and coworkers in a work setting given the severity of his symptoms.  The examiner noted that the Veteran and his wife credibly reported that he experienced extreme irritability, impatience, frustration, and anger when required to interact cooperatively with others for more than brief periods of time.  The Veteran's GAF was noted to be between 45 and 50, indicative of serious symptoms.

III.  Prior to September 10, 2010

The Board recognizes that prior to September 10, 2010, the Veteran did not experience many of the symptoms noted under the criteria for a 50 percent rating for PTSD.  However, the Board finds that even so, the symptoms and manifestations of the Veteran's PTSD during that time were still more closely equivalent to the criteria for a 50 percent rating than the criteria for a 30 percent rating.  The February 2009 VA mental health assessment noted that the Veteran had some auditory and visual hallucinations of his time in the war.  At his September 2009 VA examination, the Veteran acknowledged hypervigilance and hearing things that others could not.  The examiner stated that the Veteran's symptoms of PTSD and depression had worsened after he had retired from work.  The Board has also considered the reports of the Veteran's wife that the Veteran had become suicidal, that the Veteran hid when he heard loud noises, and that the Veteran would not socialize with anyone who came into their home.  Later dated evidence, specifically the May 2011 VA examination, suggests that the Veteran was underreporting his symptoms in the 2009 examination, and that his symptoms were in fact more likely worse.  Resolving all doubt in the Veteran's favor, the Board finds that prior to September 10, 2010, the Veteran's PTSD symptomatology was more closely equivalent to the criteria for a 50 percent rating than the criteria for a 30 percent rating.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an initial rating of 50 percent for the entire appeal period prior to September 10, 2010, is warranted for the Veteran's PTSD.  See Fenderson.     

IV.  Prior to July 8, 2013

As explained below, the Board finds that for the time period prior to July 8, 2013, the Veteran did not meet the criteria for a rating in excess of 50 percent because the Veteran did not have severe or total social and occupational impairment due to his PTSD.  

Although the Veteran's spouse indicated in July 2010 that the Veteran had suicidal ideation and an examination in May 2011 noted some passive suicidal thoughts, the VA treatment and examination records dated in February 2009, September 2009, February 2011 and May 2011 all note that the Veteran denied active suicidal ideation or planning.  Although the Veteran described panic attacks at his May 2011 examination, the examiner noted that they were not described to be taking place at a rate more frequent than once a week.  Additionally the Board notes that prior to July 8, 2013, the Veteran had GAF scores 56 (February 2009), 57 (September 2009), 51 (May 2011), and 56 (March 2013) are all reflective of moderate, rather than severe, symptoms.  

The medical records prior to July 8, 2013, have not reflected that there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The higher, 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (emphasis added).  That has not been shown here.  His judgment has not been impaired, and he remains able to maintain his close relationship with his wife.  To the extent that there is evidence of auditory hallucinations, the Board notes that in May 2011, the VA examination explained that this was likely a function of hypervigilence, and concerned hearing potentially dangerous noises, rather than being the result of a frank psychotic process.  Accordingly, a rating in excess of 50 percent for PTSD is not warranted at any time prior to July 8, 2013.  See Fenderson. 

V.  From July 8, 2013

The Board finds that the Veteran has not met the criteria for a rating in excess of 70 percent for PTSD for the remaining period on appeal.  Although the July 8, 2013 VA examination revealed that the Veteran had panic attacks, had verbal altercations, and had become increasingly depressed and isolative, a review of the evidence does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 100 percent rating for PTSD.  The medical evidence indicates that the Veteran had no suicidal plan or intent and had no intention of harming others.  The Veteran was fully independent in his activities of dally living, he went out to eat and to the movies with his wife, and he occasionally went to church.  The evidence does not reveal that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Consequently, the criteria for a 100 percent rating for PTSD have not been met.

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected PTSD met the criteria for a 50 percent rating, but no higher, for the entire appeal period prior to July 8, 2013.  Furthermore, the Veteran's PTSD symptomatology has not met the criteria for a rating in excess of 70 percent rating at any time thereafter.  See Fenderson. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2013).  In this case, the Schedule is not inadequate; the criteria reasonably describe the Veteran's actual symptoms, which include depression, hypervigilence, panic attacks, disturbances of motivation and mood, and flattened affect.  The Schedule provides for higher ratings for the service-connected PTSD.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown. 


ORDER

An initial 50 percent rating for PTSD is granted prior to September 10, 2010, subject to the law and regulations regarding the award of monetary benefits. 

A staged rating in excess of 50 percent for PTSD from September 10, 2010 to July 8, 2013, is denied. 

A staged rating in excess of 70 percent for PTSD from July 8, 2013 is denied.


REMAND

A claim for TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board recognizes that a December 2011 rating decision denied a claim for TDIU and that the Veteran did not appeal that decision.  However, the Board finds that a new claim for TDIU was raised in March 2013, when the Veteran submitted a statement from his spouse that asserted that there was no way that the Veteran could hold a job.  Furthermore, the Board notes that the Veteran's service-connected PTSD and hearing loss disabilities have recently been assigned increased ratings.  Consequently the record again raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board.  See Rice.  

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of a claim for TDIU. 

The Veteran should be provided proper VCAA notice regarding his claim for TDIU and he should be provided a TDIU application form to fill out.  

The Board notes that service connection is in effect for PTSD (70 percent), bilateral hearing loss (40 percent), tinnitus (10 percent), and abdominal scar (0 percent).  The Veteran has a combined rating of 80 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2013). 

The Board notes that no medical opinion has been specifically provided as to the extent that the Veteran's service-connected disabilities may affect his employability.  Therefore, the Board will afford the Veteran a VA examination for the proper assessment of this claim.  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience

Finally, upon remand, any outstanding VA treatment records relating to the claim on appeal that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the implied claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

3.  When the above action has been accomplished, afford the Veteran an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit an employment history from the Veteran and examine the Veteran thoroughly.  Then the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  

The examiner should explain the reasons for all opinions provided.

4.  When the above actions have been completed, adjudicate the TDIU claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


